DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) Status
Claims 1-20 are currently being examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of U.S. Patent No. 11,210,951 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent inventive scope is narrow than the inventive concept of the instant application. Therefore, the broader inventive scope of the instant application is encompassed within the inventive scope of the patent.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4, 9-10, 12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cazanas et al. (“Cazanas”, US 2015/0262487 A1, IDS) in view of Seick et al. (“Seick”, US 2005/0197771 A1, IDS) and Chen et al. (“Chen”, US 2019/0061755 A1, IDS). 	1) Regarding claims 1 and 9, Cazanas discloses device (Fig. 3:), comprising: 	an interface that communicates over a network (Fig. 3 with regard to the wireless network access device (NAD) 63);  	a memory configured to store instructions (¶0039-40; Fig. 3: memory 76); and  	a processor (Fig. 3: microprocessor 74), coupled to the interface and the memory, wherein the processor is configured to execute the instructions stored in the memory (¶0039-40) to: 	calculate, based on telematics data (Fig. 1) received from multiple sources (¶0027; Fig. 2: step 3), a trajectory for each of a plurality of objects in a service area (Cazanas discloses, in ¶0027-29, that based upon received location and velocity data indicating more one nearby vehicle a determination is made to determine which vehicle to use. This is done by determining if the vehicle is getting closer or moving away (corresponding to determining the trajectories of multiple object in a service area of a host vehicle (e.g., first vehicle 121 of Fig. 1)). 	 	As per the limitation assign one of multiple vulnerability categories to each of the plurality of objects relative to a vehicle based on the calculated trajectories, and identify, for objects in a highest vulnerability category of the multiple vulnerability categories, when the telematics data from different sources of the multiple sources correspond to a same object. 	Cazanas discloses, ¶0029 with reference to Fig.2, the concept of analyzing signals of multiple vehicle to use for collision avoidance assistance. 	Seick discloses, in ¶0022-28, the concept of assigning safe and unsafe perimeter (corresponding to multiple vulnerability categories) with respect to relative nearby vehicles based on the direction of travel of nearby vehicles to assist in collision avoidance. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of assigning safe and unsafe perimeter with respect to relative nearby vehicles based on the direction of travel of nearby vehicles as taught by Seick, into the system as taught by Cazanas, with the motivation to enhance the collision avoidance features of the system. 	As per the limitation suppress the telematics data from a first one of the different sources corresponding to the same object when a second one of the different sources corresponding to the same object has a higher confidence level for accuracy than the first one of the different sources. 	Chen discloses, in ¶0008; ¶0030-31; ¶0035-40, the concept of inhibiting a vehicle’s assistance features based on reception of various forms of location sources and using verification calculations to determine which location source data accuracy for usage (corresponding to suppressing the other location data source that is not verified to be accurate). Notice Chen discloses, in ¶0050-51, a scenario in which GPS data is used in a location recalculation and used instead of location data provided from other location data sources (corresponding to determining that the GPS data has a higher confidence level for accuracy than the other location data sources).    	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of inhibiting a vehicle’s assistance features based on reception of various forms of location sources and using verification calculations to determine which location source data accuracy for usage as taught by Chen, into the system as taught by Cazanas and Seick, with the motivation to enhance the location accuracy features of the system. 	2) Regarding claims 2 and 10, Cazanas, Seick and Chen teach wherein the processor is further configured to:  	prioritize for the identifying, the objects in the highest vulnerability category of the multiple vulnerability categories (Seick discloses, ¶0022-28, assigning respective safe and unsafe perimeters of relative nearby vehicles based on the direction of travel of nearby vehicles, hence a predicted vehicle in an unsafe perimeter can be interpreted as having a higher priority for monitoring versus and vehicle in a safe perimeter). 	 	3) Regarding claims 4 and 12, Cazanas, Seick and Chen teach wherein the processor is further configured to: 	report the telematics data from the second one of the different sources (Cazanas: ¶0009; ¶0027-28; ¶0040; Fig. 1). 	4) Regarding claim 17, a non-transitory computer-readable medium (Cazanas: 0039-40; Figs. 3 and 4: memory 76) containing instructions executable by at least one processor (Cazanas: Fig. 3: microprocessor 74), the computer-readable medium comprising one or more instructions (Cazanas: ¶0039-40) for: 	calculating, based on telematics data received from multiple sources, a trajectory for each of a plurality of objects in a service area (see analysis of the rejection of claims 1 and 9); 	assigning one of multiple vulnerability categories to each of the plurality of objects relative to a vehicle based on the calculated trajectories (see analysis of the rejection of claims 1 and 9); 	identifying, for objects in a highest vulnerability category of the multiple vulnerability categories, when the telematics data from different sources of the multiple sources correspond to a same object (see analysis of the rejection of claims 1 and 9); and 	suppressing the telematics data from a first one of the different sources corresponding to the same object when a second one of the different sources corresponding to the same object has a higher confidence level for accuracy than the first one of the different sources (see analysis of the rejection of claims 1 and 9). 	5) Regarding claim 18, see analysis of the rejection of claims 2 and 10. 	6) Regarding claim 19, see analysis of the rejection of claims 4 and 12.
Allowable Subject Matter
Claim(s) 3, 5-8, 11, 13-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 	Examiner notes take any pending double patenting rejections need to be addressed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	US 20180184245 A1, system suppressing redundant telematics data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684